Exhibit 10.1 Development and Manufacturing Agreement with VML Technologies, Inc.

 

 

DEVELOPMENT AND MANUFACTURING AGREEMENT

 

 

 

THIS AGREEMENT is made on the                  day of
                                   2005



(Effective Date)

 

BETWEEN

 

(1)

VML TECHNOLOGIES INC. (hereinafter "VML"), an Ontario corporation having
principal office at 30 Dovedale Court, Scarborough, Ontario, Canada M1S 5A7.

 

 

(2)

Capacitive Deionization Technology SYSTEMS, INC. (hereinafter "CDT"), a Nevada
corporation having a principal office at 13636 Neutron Road, Dallas, TX 75244.

 

 

WHEREAS

 

a.

CDT has technology and intellectual property for, among other things, capacitive
deionization-based water treatment systems utilizing carbon aerogel material;

 

 

b.

The parties are also executing a Confidentiality Agreement dated today which
will remain effective according to its terms ;

 

 

c.

VML is assisting CDT's research and development efforts to realize a
cost-effective and scalable system for the manufacture of polymerized materials
used in the production of carbon aerogel material;

 

 

d.

VML is producing for CDT polymerized material used in the production of carbon
aerogel for assembly in CDT AQUACELLS;

 

 

e.

After the Scale-up Program is complete, VML will produce polymerized carbon veil
on behalf of CDT on a larger scale using technology developed in whole or in
part through VML's and CDT's research and development efforts;

 

 

f.

VML and CDT wish to enter into this Agreement to formally acknowledge the
existing working relationship and to specify the Parties' objectives, rights and
obligations associated with work being performed and to be performed;

 

 

1.

DEFINITIONS

 

 

1.1

Capitalized terms not otherwise defined for all purposes in this Agreement have
the meanings specified as follows:

 

 

1.1.1  

"Direct Out-of-pocket Expenses" means expenses for materials, tools,
instruments, fees, energy, travel, accommodation, etc. incurred as a result of
or related to this Agreement. These expenses shall not include wages, rent or
indirect utility (building heating, lighting, water) costs.

 

 

1.1.2  

"Milestone Date" means the date on which the Scale-up Program is completed.
(September 30, 2005 - 1.1.5)

 

 

1.1.3  

"Parties" means CDT Systems, Inc. and VML Technologies Inc. or their permitted
assigns. "A Party" means CDT Systems, VML Technologies Inc. or its permitted
assign.

 

 

1.1.4  

"Product" means polymerized materials used in the production of carbon aerogel.

 

 

1.1.5  

"Scale-up Program" means research and manufacturing development work conducted
on the VML premises pursuant to this Agreement with the goal of producing or
realizing a logistically and financially viable system for manufacturing
Product. The Scale-up Program shall be considered complete when the parties
mutually agree that tooling and process development have reached the stage where
VML can repeatedly produce 50 sheets of acceptable quality Product from one
production cell. (September 30, 2005)

 

 

1.1.6  

"$" means US Dollars. All payments required by this Agreement shall be in US
Dollars, unless the Parties otherwise agree.

 

 

 

2.

TECHNOLOGY

 

 

2.1

CDT acknowledges that any manufacturing process developments or enhancements
discovered or made by the parties in the course of the Scale-Up Program will be
available for a non-transferable license for use by VML on a royalty-free basis,
but cannot be disclosed to others by VML or sublicensed by VML or used by VML on
products which compete with the business of CDT, without written consent of CDT.

   

2.2

VML will make no claim of ownership, or rights to use, or other rights regarding
formulas, designs, specifications or other manufacturing know-how provided by
CDT, whether provided directly by CDT or provided indirectly through other
parties. Except as set out in paragraph 2.1 above, VML will make no claim of
ownership, or rights to use, or other rights regarding any formulas, designs,
specifications or other manufacturing know-how discovered, developed or enhanced
in the course of carrying out the work contemplated by this Agreement. The
technology, and any manufacturing process developments or enhancements or
process designs will be the property of CDT;

 

 

3.

TERM

 

 

3.1

This Agreement shall commence on the effective date set forth above and (subject
to earlier termination according to the terms set out in this Agreement) shall
expire two years from the Milestone Date. However, this Agreement may be
extended upon written agreement of the parties.

 

 

4.

RIGHTS AND OBLIGATIONS OF SUPPLY

 

 

4.1

VML will provide polymerized Carbon Veil incorporating RF resin or S1 resin,
which formulas will be provided to VML by CDT.

   

4.2

VML will not produce or release Product without CDT's prior approval.

   

4.3

Subject to tooling availability, the Parties will plan on production as follows:
2,250 sheets for the first month after the Milestone date; 3,750 sheets for the
second month after the Milestone Date; 9,000 sheets per month for the third and
fourth months; 15,000 sheets per month for the fifth and sixth months; and,
thereafter, 30,000 sheets per month or more. CDT will provide a 90-day release
schedule which will be updated monthly. No releases will be charged without CDT
agreement.

   

4.4

VML will provide tooling to meet the Parties production timetable, subject to
the prior approval of CDT which will pay for said tooling.

   

4.5

CDT will provide items noted in ATTACHMENT 1 Section (a), namely Carbon Veil,
Resorcinol or S1 formula components and shipping cartons to VML's facility in
Scarborough to meet the project timetable. VML will inventory all items and
provide CDT with the inventory information upon request.

   

4.6

VML will supply items noted in ATTACHMENT 1, Section (b), namely Formaldehyde,
Sodium Carbonate Monohydrate, RO water and other supplies approved by CDT to
meet the project timetable. VML will invoice CDT for these items.

   

4.7

VML will supply at its own expense items noted in ATTACHMENT 1, Section (c).

   

4.8

VML will invoice CDT and CDT agrees to pay Vacuum Metallizing Limited's monthly
plant overhead allocation charge (ATTACHMENT 1, Section (d) and ATTACHMENT 2).

   

4.9

VML is authorized to add a 20% overhead factor to invoice its submits to CDT,
this factor to apply to ATTCHMENT 1 Section (a), (b) and (d) cost items.

   

4.10

CDT will provide one or more CDT employees who will have full access to the work
and who will coordinate production with VML and assist in making suggestions to
improve the process.

 

 

5.

SUBSTITUTION AND EXTENSION

 

 

5.1

In the event that CDT modifies its specifications for Product, this modification
shall not change the rights and obligations of each Party in regard to the other
Party under this Agreement. If CDT changes the material to be used in Product to
the S-1 material, the Parties will attempt to negotiate a new agreement, similar
to this Agreement, with regard to the new material.

 

 

6.

PERFORMANCE

 

 

6.1

Neither of the Parties warrants that the Scale-up Program will result in a
commercially or technically successful Product, although each of the Parties
shall use reasonable industrial and commercial efforts to develop such Product.

   

6.2

VML or its named affiliate shall be entitled to a consulting fee of $5,000 per
month for every month that the production schedule is met. (4.3)

 

 

7.

MANUFACTURING AGREEMENT

 

 

7.1

The Parties shall use reasonable industrial and commercial efforts to meet the
supply schedule set forth in Paragraph 4.3 above, but neither Party shall be
liable if they are not able to meet that schedule despite such efforts. The
capital and labor requirements shall be monitored monthly, and if VML shall need
additional space or capital investment in order to meet the schedule, the
Parties shall in good faith attempt to negotiate a change to the schedule or
additional capital financing provided by CDT. The terms of this Agreement shall
not prevent VML from raising capital for the manufacturing operation from third
party sources or from taking in partners or issuing such securities or
instruments as required in order to raise said capital.

   

7.2

In the event that VML plans to raise capital for the contracted manufacturing
operation from third party sources or partners, VML shall obtain prior consent
from CDT for said plans and CDT shall not unreasonably withhold said consent.

   

7.3

VML shall be entitled to a per unit royalty of US$ 0.01 per [1'X2"] sheet, up to
a maximum of $50,000 per year, on all Product produced by CDT or by a third
party manufacturer on behalf of CDT, using the vacuum techniques implemented at
VML.

   

7.4

CDT shall acknowledge VML's interest in manufacturing CDT Components in addition
to Product.

 

 

8.

WARRANTIES, DISCLAIMERS, INDEMNIFICATION AND LIMITATION OF LIABILITIES

 

 

8.1

Both Parties shall indemnify, hold harmless and defend the other Party, its
directors, officers, employees and agents against any and all loss or liability
payable to third parties for any and all judgments, claims, causes of action,
suits, proceedings, losses, damages, demands, fees, expenses, fines, penalties
or costs (including without limitation reasonable attorney's fees, costs and
disbursements incurred in enforcing this indemnification) arising from any
personal injury or alleged personal injury to any person made against such Party
with respect to the Scale-up Program or the development, manufacture or use of
Product, to the extent that said personal injury or alleged personal injury is
due to negligence of such other Party.

   

8.2

CDT shall indemnify VML against and hold it harmless from any and all loss or
liability payable to third parties for any and all judgments, claims, causes of
action, suits, proceedings, losses, damages, demands, fees, expenses, fines,
penalties or costs (including without limitation reasonable attorney's fees,
costs and disbursements) arising from any claim that the Scale-up Program or the
development, manufacture or use of Product infringes any third party patent or
other intellectual property rights.

   

8.3

Neither party shall under any circumstances be liable to the other party or its
successors for any indirect, incidental, special or consequential damages in any
way related to the Scale-up Program or the development, manufacture or use of
Product, or this Agreement under any theory of law, including but not limited to
contract, negligence or any other legal theory.

 

 

9.

TERMINATION

 

 

9.1

CDT may terminate this Manufacturing Agreement by way of written notice, if (i)
over one year has elapsed from the Effective Date and CDT provides VML with
ninety (90) days prior written notice; (ii) CDT can reasonably demonstrate to
VML that VML has been unable to perform its obligations under this Agreement; or
(iii) CDT transfers, or makes a business decision to discontinue or relocate
substantially all of its manufacturing business.

   

9.2

VML may terminate this Agreement without cause upon ninety (90) days prior
written notice to CDT.

   

9.3

This Agreement may be terminated by way of written notice by either party,
subject to Sections 9.4 to 9.5 below, in the event that (i) the manufacture or
use of Product develops a clinical profile involving an unusually high number or
frequency of serious adverse clinical events that threatens to seriously damage
CDT's corporate reputation and/or expose CDT to large potential liability and/or
fines; (ii) CDT or VML receives a third party claim for patent infringement
involving Product that threatens to expose a Party to potential liability and/or
fines; or (iii) if either Party reasonably believes that the manufacture, use,
sale, or importation of Product will infringe the valid intellectual property
rights of a third party.

   

9.4

Upon termination of this Agreement, CDT shall pay:

   

 

-

            all charges owed to VML prior to receipt of said notice;

 

-

            all invoices and expenses in payment of purchases that have already
been incurred and those for which VML is legally committed to incur during or
after the notice period.    

9.5

Upon termination of this Agreement, VML shall return to CDT:

   

 

-            at CDT's expense, any Product, tools, fixtures and materials owned
by or paid for by CDT and associated with the Scale-up Program;

 

-

            after payment of charges and expenses per Sections 10.6 of this
Agreement, any remaining money advanced by CDT to VML.

 

 

10.

FORCE MAJEURE

 

 

10.1

Neither CDT nor VML shall be liable for any delay or for the consequences of any
delay in performing any of its obligations under this Agreement if such delay is
due to any cause whatsoever beyond its reasonable control, and each shall be
entitled to a reasonable extension of the time for performing such obligations.

 

 

11.

NOTICES

 

 

11.1

Any notice or other document which may be given by either Party under this
Agreement shall be deemed to have been duly given if left at or sent by posted
letter, facsimile transmission (confirmed by letter sent by post) or where the
Parties expressly agree by electronic mail, in each case addressed as follows:

 

 

CDT:   

CDT Systems, Inc.

13636 Neutron Road, Dallas, TX 75244

Attention: Dallas Talley

Fax: (972) 934-1592

Email:  dtalley@cdtwater.com

 

 

VML:   

VML Technologies Inc.

30 Dovedale Court

Scarborough, ON, Canada M1S 5A7

Fax: (416)754-8077

Email:   vmltechnologies@vacuummetallizing.ca

 

 

 

or any other address notified to each other in writing in accordance with this
Section as an address to which notices and other documents may be sent.

 

 

11.2

Any such communication shall be deemed to have been received by the other Party
(if by post) five (5) days after the date of posting and if facsimile
transmission on the working day following transmission. Any communication by
electronic mail shall be deemed to have been received on the working day
following the day on which the communication is first stored in the other
Party's electronic mailbox.

 

 

12.

WHOLE AGREEMENT AND VARIATION

 

 

12.1

This Agreement shall take effect in substitution for all or any previous
agreements relating to its subject matter, whether formal agreements or
agreements that would be inferred from the Parties' correspondence and/or oral
statements and/or conduct, and all or any such agreements shall be deemed to
have been terminated by mutual consent with effect from the date upon which this
Agreement commences.

 

 

12.2

This Agreement embodies the entire understanding of the Parties and there are no
other arrangements or understandings between the Parties relating to its subject
matter. No amendment or modification of this Agreement shall be valid or binding
upon either of the Parties unless made in writing and signed by an authorized
representative.

 

 

13.

INSURANCE

 

 

13.1

VML shall at its own expense obtain and maintain insurance of a type and amount
as may be necessary to protect its interests and obligations connected with
performance under this Agreement. VML shall not do or omit to do any act, matter
or thing which could prejudice or render voidable any such insurance. VML shall,
upon request by CDT, provide a certification evidencing the insurance or any
renewal. VML shall notify CDT of any material change in any such insurance
arrangements, if possible, prior to such material change, but in any event, as
soon as possible.

 

 

14.

DISPUTE RESOLUTION

 

 

14.1

NON-BINDING MEDIATION. Disputes arising between the Parties relating to the
making or performance of this Agreement (including ownership of intellectual
property rights, breach of confidentiality, inventorship, etc.) shall be
resolved in the following order of preference: (i) by good faith negotiation
between executives of CDT and VML who have authority to fully and finally
resolve the dispute; (ii) if necessary, by non-binding mediation at a location
acceptable to both Parties using a neutral mediator acceptable to both Parties
and with the costs shared equally.

 

 

14.2

EQUITABLE RELIEF. Nothing herein shall preclude either party from taking
whatever actions are necessary to prevent immediate, irreparable harm to its
interests. Otherwise, these procedures are exclusive and shall be fully
exhausted prior to the initiation of any litigation.

 

 

14.3

GOVERNING LAW; PERSONAL JURISDICTION: WAIVER OF JURY. Any questions, claims,
disputes, remedies or procedural matters arising out of or related to this
Agreement shall be governed exclusively by the laws of the Province of Ontario
and the federal laws of Canada applicable therein, without regard to the
principles of conflicts of law; PROVIDED, HOWEVER, that ownership or other
rights to intellectual property shall be determined in accordance with the laws
of the State of Texas and the Federal laws of the United States applicable
therein. The Parties agree that the Province of Ontario and State of Texas have
a substantial relationship to this transaction, and each Party consents to
personal jurisdiction in the courts of Ontario and Texas and agree that if a
suit is commenced by VML it shall be brought in Ontario and if a suit is
commenced by CDT it shall be brought in Texas. THE PARTIES FURTHER HEREBY
CONSENT TO WAIVER OF ANY CONSTITUTIONAL, STATUTORY OR COMMON LAW RIGHT OF TRIAL
BY JURY.

 

 

                                                                                                                                           

 

IN WITNESS WHEREOF, the Parties, through their respective duly authorized
officers, have executed this Agreement to be effective as of the Effective Date
first above written.

 

Signed:

 

 

 

 

 

 

 

VML TECHNOLOGIES INC.

CDT SYSTEMS, INC.

Per:

Per:

 

 

                                                    

                                                    

Jeffrey Sugar

Dallas Talley

President

President

 

 

 

 

                                                    

                                                    

Date Signed

Date Signed